    Case 2:21-cr-20005-JTF Document 5 Filed 01/27/21 Page 1 of 1                                           PageID 16




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                      WESTERN DIVISION

 UNITED STATES OF AMERICA,                                    ) FILED UNDER SEAL
                                                              )
                    Plaintiff,                                ) Cr. No. 21-cr-20005-JTF
 vs.                                                          )
                                                              )
 BRIAN SUMMERSON,                                             )
                                                              )
                    Defendant.                                )


       APPLICATION, ORDER, and WRIT FOR HABEAS CORPUS AD PROSEQUENDUM

    The United States Attorney's Office applies to the Court for a Writ to have BRIAN

SUMMERSON, Booking No.: 1079086, now being detained in the Volusia County Corrections,

Daytona Beach, Florida, appear before the Honorable Tu M. Pham, on February 23, 2021 at 2:00

p.m. for an initial appearance and for such other appearances as this Court may direct.

    Respectfully submitted this 27th day of January, 2021.

                                                                     s/Dean DeCandia
                                                                     DEAN DECANDIA
                                                                     Assistant U. S. Attorney
-------------------------------------------------------------------------------------------------------------------------------

    Upon CONSIDERATION OF THE FOREGOING Application, TYREECE MILLER, U.S. MARSHAL,

WESTERN DISTRICT OF TENNESSEE, MEMPHIS, TN., SHERIFF/WARDEN OF VOLUSIA COUNTY

CORRECTIONS, DAYTONA BEACH, FL.

         YOU ARE HEREBY COMMANDED to have BRIAN SUMMERSON, Booking No.:

1079086 appear before the Honorable Tu M. Pham on the date and time aforementioned.

ENTERED this 27th day of January, 2021.

                                                                          s/ Annie T. Christoff
                                                                    ___________________________________
                                                                    HONORABLE ANNIE T. CHRISTOFF
                                                                    UNITED STATES MAGISTRATE JUDGE
